Case 3:20-cv-00133-JCH Document 12 Filed 01/31/20 Page 1of1
Case 3:20-cv-00133-JCH Document 11 Filed 01/31/20 Page 2 of 2

 

 

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (Y)

f =
This summons for (name of inilivédjeal ane title, ifany), all Lae n i“ pat “ys
was received by me on (date) oA $4 LO80 —

OC I personally served the summons on the individual at (place)
on (date) > or

 

 

C1 I left the summons at the individual's residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,
on (date) __, and mailed a copy to the individual's last known address; or

cored the summons on (name of individual) Caroline Hence _, who is

designated r law to accept Ty"3 ‘B process on behalf of fnjme of prganization).
2 (lintvewS) on (date) _#] | 8A/2 0209 30

oh. ow DefpndoD

C1 J returned the summons unexecuted because

 

 

 

; or

 

O Other (specify)

 

 

 

My fees are $ for travel and $ for services, fora total of $ 0.00

I declare under penalty of perjury that this information is true.

me A[ 34/2029 fis Mesh

 

Servers signature

JIAKUB MARES

 

Printed name and title

535 H&A Ave, 56 fAAlooy
New York, NX 100/17

Servers address
or S.MADeS @ ansH eT -com
Additional information regarding attempted service, etc: y
et é Um Yang es
Serveol ot Office of Corenol Coams el a bhkney Ave,

Nex, Maren CT 0 6514

 

 
